Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/22 has been entered.
 
Response to Arguments
Applicant’s amendments and remarks filed on 05/24/22 have been entered and fully considered and are found convincing. The grounds of rejection set forth in the previous office action are withdrawn as noted below.

Allowable Subject Matter
Claim(s) 21, 24-30, 33-37, 39-42 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the wherein generating the decision includes providing protection in operation of the neural network model against an attack attempting to change an output of  the neural network model, the protection including one or more integrity verification checks that are inserted into each of a plurality of layers of the neural network model, the one or more integrity verification checks to check integrity of each of the plurality of layers of the neural network to protect the neural network from attack. Applicant’s amendments have further clarified the claim to overcome the rejection noted on the 01/24/22 Office Action, wherein D1 and D3 do not provide teaching relevant to generating a decision including providing protection in operation of a neural network model against an attack attempting to change an output of the neural network model, the protection including one or more integrity verification checks that are inserted into each of a plurality of layers of the neural network model, the one or more integrity verification checks to check integrity of each of the plurality of layers of the neural network to protect the neural network from attack. 
For at least this reason, the claims as amended are allowable over the cited combinations of references,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661